   4:19-cr-03138-RGK-CRZ Doc # 20 Filed: 06/17/20 Page 1 of 2 - Page ID # 35



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:19CR3138

     vs.
                                                               ORDER
RANDALL W. HILLMAN,

                     Defendant.


      Defendant has moved to continue the trial, (Filing No. 19), because he is
concerned about exposure to COVID-19 and because he may be retaining an
expert witness for trial. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 19), is granted.

      2)       The trial of this case is set to commence before the Honorable
               Richard G. Kopf, Senior United States District Judge, in Courtroom
               1, 100 Centennial Mall North, United States Courthouse, Lincoln,
               Nebraska, at 9:00 a.m. on September 14, 2020, or as soon
               thereafter as the case may be called, for a duration of five (5) trial
               days. Jury selection will be held at commencement of trial.

      3)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and September 14, 2020,
               shall be deemed excludable time in any computation of time under
               the requirements of the Speedy Trial Act, because although counsel
               have been duly diligent, additional time is needed to adequately
               prepare this case for trial and failing to grant additional time might
               result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
               Failing to timely object to this order as provided under this court’s
4:19-cr-03138-RGK-CRZ Doc # 20 Filed: 06/17/20 Page 2 of 2 - Page ID # 36



         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 17th day of June, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
